Title: From Thomas Jefferson to John Vaughan, 4 July 1824
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monto
July 4. 24.
The copy of the catalogue of the Society’s library which you were so kind as to send me, came safe to hand. you mention that to meet the expence of the publicn  the members have been obliged ‘de se cotiser.’ you will permit me therefor ‘de me cotiser aussi’and to recieve herein my contribn of 25. D. if it is less than the pro ratâ say what it ought to be and it shall be made up. I join with you in wishes that the liberal publick spirit of Boston towards public instns could spring up with us. our newly instituted University has neither a book nor an instrument to begin with. the abortive donation of 50. M. D. by our legislature for these objects, will I hope be made up in some other way. ever & affectionately yours.P. S. is there such a thing as a Fresco painter in Phila? we shall need one to paint the cieling of our Rotunda.